JEtauit, O. J.
Plaintiff brought suit, in October, 1865, against tlio testamentary executrix of the succession of Joseph F. Auge Bossier, deceased, to recover judgment for half of the amount of three promissory notes, with interest.
The notes are for §l-,333j.';!' each—one became due on the 13th day of June, 1860; another, on the 13th day of September, 1860, and tbe third, on the 13th day of November, 1860.
They bear eight per cent, interest from the 10th day of June, 1858, tlio day of-their date.
Before their maturity, tlio deceased (Bossier) acknowledged that they were made partly for his benefit, and bound himself to pay on them to the extent of the half of the amount for which they were given, with interest.
The defendant filed in the lower Court the plea of prescription of live years.
The District Judge rendered judgment against the succession for tlio half of the amount of the notes, with interest and costs.
From this judgment the executrix has appealed.
There is no evidence in the record showing that the prescription on the notes due in June and September, 1860, was interrupted or suspended, and the plea of prescription as to them must prevail.
The defendant contends that the notes were received in evidence without having stamps, in contravention of the revenue laws of the United States.
The defendant did not object to the admission of the notes in evidence, and there is nothing in .legal form to indicate that the notes were introduced in evidence without stamps.
This Court cannot presume that the District Court authorized a fraud on the government. See 18 An. 573.
It is ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; and it is further ordered, adjudged and decreed, that the plaintiff, Amos Towne, do recover of tlio succession of Joseph F. Auge Bossier, the sum of six hundred and sixty dollars and sixty-six cents and two-tliirds of a cent, with interest thereon at the rate of eight per centum per annum, from the 10th day of June, 1858, till paid, and the costs of suit in the District Court.
It is further decreed, that this sum, interest and costs, be paid by F. A. .Bossier, the executrix of the succession of Joseph F. Auge Bossier, deceased, in due course of the administration of the succession. •
It is further decreed, that plaintiff pay the costs of this appeal.